ORDER
PER CURIAM.
Charles Johnson (“Movant”) appeals from the denial of his Rule 24.085 motion for post-conviction relief without an evi-dentiary hearing., Movant contends the motion court erred in denying his motion without an evidentiary hearing because he pleaded facts that, if proven, demonstrated his plea counsel was ineffective by pressuring Movant into pleading guilty rather than going to trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). The State’s motion to dismiss the appeal that was taken with the case is denied.